Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claims 1 and 10 to recite the limitations of claims 2 and 4 and 11 and 13 into claims 1 and 10 respectively. Both claims 1 and 10 recite the limitation, “turn[ing] on a light emitting unit corresponding to the next one of the display regions that is adjacent to the one of the display regions after a time period 2t after turning off the light emitting unit corresponding to the one of the display regions, wherein a color of light emitted by the light emitting unit corresponding to the one of the display regions and a color of light emitted by the light emitting unit corresponding to the next one of the display regions that is adjacent to the one of the display regions are different, wherein 0 < t < T, and T is a duration of one frame; and a light emitting duration of respectively light emitting units corresponding to each display region is T/x-t”. 
Examiner conducted search to find these limitations, particularly focusing on the T/x-t equation limitation. t is define as the half of the duration between two consecutive periods with different light elements being turned on and the beginning and end timings when the light elements are turned off as shown in Fig. 3. Since different prior arts in the field of art may define t differently, Examiner conducted search based on t as a type of off timing in the backlight operation. However, Examiner could not find prior arts that would teach these limitations. Followings are the most relevant prior arts from the search.
Yamazaki et al (PGPUB 2012/0001955 A1) – Yamazaki teaches a liquid crystal display device with RGB LED backlight. While Yamazaki teaches that there are similar 
Lee et al (PGPUB 2015/0187254 A1) – Lee teaches an OLED display device with the light duration defined as an equation (equation 18 in on ¶ 108, 109 of the specification). However, Lee does not specifically teach the T/x-t equation required by Applicant’s claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691